Citation Nr: 0639573	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-33 751	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma

THE ISSUES

1. Entitlement to a rating higher than 20 percent for the 
residuals of a left ankle fracture with degenerative joint 
disease. 

2. Entitlement to an initial rating higher than 10 percent 
for degenerative arthritis of the right ankle from July 29, 
2002, to April 23, 2003.     

3. Entitlement to an initial rating higher than 20 percent 
for degenerative arthritis of the right ankle from April 24, 
2003.  

4. Entitlement to an initial rating higher than 10 percent 
for degenerative arthritis of the right hip.

5. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1962 to March 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in July 2002, October 2002, 
October 2003, and March 2004 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.                 

In November 2004, the Board remanded this case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).      

The claim for a total disability rating based on individual 
unemployability due to service-connected disabilities is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1. The current degree of functional impairment resulting from 
the fracture of the left ankle results in the equivalent of 
the ankle ankylosed in dorsiflexion at an angle between zero 
and 10 degrees. 

2. For the period of time from July 29, 2002, to April 23, 
2003, degenerative arthritis of the right ankle resulted in 
functional loss due to pain and weakness which equated to no 
more than moderate limitation of motion.   

3. From April 24, 2003, degenerative arthritis of the right 
ankle is manifested by decreased motion and functional loss 
due to pain and weakness, equating to marked limitation of 
motion without ankylosis.   

4. The right hip flexes to 100 degrees and abducts to 25 
degrees; functional loss caused by the hip disability does 
not equate to greater loss of motion.   


CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating for the residuals of 
a left ankle fracture with degenerative joint disease are 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 (2006).  

2. The criteria for an initial rating higher than 10 percent 
for degenerative arthritis of the right ankle from July 29, 
2002, to April 23, 2003, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2006).

3. The criteria for an initial rating higher than 20 percent 
for degenerative arthritis of the right ankle from April 24, 
2003 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2006). 

4. The criteria for an initial rating higher than 10 percent 
for degenerative arthritis of the right hip have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, in regard to the veteran's claim for a rating 
higher than 20 percent for a left ankle disability, the RO 
provided the veteran both pre- and post-adjudication VCAA 
notice by letters in June 2002, March 2004, December 2004, 
March 2005, and August 2005.  In regard to the veteran's 
claim for initial ratings in excess of 10 percent prior to 
April 24, 2002, and in excess of 20 percent from April 24, 
2003, for a right ankle disability, the RO provided the 
veteran post-adjudication VCAA notice by letters in March 
2004, December 2004, March 2005, and August 2005.  In regard 
to the veteran's claim for an initial rating higher than 10 
percent for a right hip disability, the RO provided the 
veteran post-adjudication VCAA notice by letters in February 
2004, December 2004, March 2005, and August 2005.  

In the aforementioned letters, the veteran was notified of 
the evidence needed to substantiate the claims for increase, 
namely, evidence that a disability had become worse.  The 
veteran was informed that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
private medical records or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession.  
The notice included the general effective date provision for 
the claims, that is, the date of receipt of the claims.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice), of Pelegrini, 18 Vet. App. at 
112 (38 C.F.R. § 3.159 notice), and of Dingess, 19 Vet. App. 
at 473 (the elements of service connection, except for the 
degree of disability assignable).   

To the extent that the VCAA notices did not include the 
degree of disability assignable, at this stage of the appeal, 
when the veteran already has notice of the rating criteria, 
there is no reasonable possibility that further notice of the 
exact same information would aid in substantiating the 
claims, and any deficiency as to VCAA compliance regarding 
these claims is rendered moot.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

To the extent that the VCAA notices came after the initial 
adjudication, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  However, the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had to the opportunity to submit additional 
argument and evidence and to address the issues at a hearing.  
The claims were then readjudicated following the content-
complying notices as evidenced by the supplemental statement 
of the case in August 2006.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005, rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).   


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained VA and non-VA records 
and has afforded the veteran VA examinations in June 2002, 
October 2002, September 2003, and December 2004.  As there is 
no indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the veteran 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In a rating decision in July 1967, the RO granted service 
connection for the residuals of a left ankle fracture with 
traumatic arthritis and limitation of motion.  The RO noted 
that while the veteran was in the military he suffered a 
bimalleolar fracture of the left ankle and subsequently 
underwent a closed reduction.  A 20 percent rating was 
assigned under Diagnostic Codes 5010-5271. 

In a rating decision in February 1969, the RO increased the 
rating for the left ankle disability to 30 percent.  In a 
rating decision in July 1972, the RO reduced the rating to 20 
percent.  On appeal to the Board, in a decision in March 1973 
decision, the Board concluded that the requirements for a 
rating higher than 20 percent had not been met.  

In May 2002, the veteran filed his current claim for increase 
for the left ankle.   

VA records show that in February 2002 the left ankle joint 
was enlarged.  Flexion and extension were limited.  The 
diagnosis was traumatic arthritis of the left ankle.  

On VA examination in June 2002, the veteran complained of 
constant pain in the left ankle.  The physical examination 
showed that the veteran's gait was abnormal and tilted to the 
left.  The general appearance of the left ankle was abnormal.  
There was a bony prominence above the medial malleolus.  
Dorsiflexion was to 3 degrees, with pain starting at 2 
degrees.  Plantar flexion was to 30 degrees with pain at 28 
degrees.  Range of motion was limited by pain, fatigue, 
weakness, and lack of endurance.  The examiner noted that the 
veteran's left ankle showed the following abnormalities: the 
abduction was slight, the adduction deformity was severe, the 
inversion deformity was severe, and the eversion deformity 
was moderate.  There was no ankylosis of the ankle joint.  X-
rays showed degenerative changes.  The diagnosis was healed 
left ankle fracture with residuals of traumatic joint disease 
and decreased range of motion with mild limitation of 
function.      

In July 2002, the veteran filed claims of service connection 
for a right ankle disability and a right hip disability, 
secondary to the service-connected left ankle disability.  

VA records show that in May 2002 x-rays revealed degenerative 
changes of the right ankle.  

On VA examination in October 2002, the examiner stated that 
the veteran's posture and gait were normal.  The appearance 
of the hip joint was normal.  Bilateral hip range of motion 
was flexion from zero to 125 degrees, extension from zero to 
35 degrees, adduction from zero to 25 degrees, abduction from 
zero to 45 degrees, external rotation from zero to 60 
degrees, and internal rotation from zero to 40 degrees.  The 
examiner noted that the range of motion of the hips was 
normal, bilaterally, and that it was not additionally 
affected by pain, fatigue, weakness, lack of endurance, or 
incoordination.  On examination of the left ankle, there was 
prominence of the left medial malleolus.  Range of motion of 
the left ankle was dorsiflexion from zero to 20 degrees and 
plantar flexion from zero to 40 degrees.  Range of motion of 
the right ankle was dorsiflexion from zero to 20 degrees and 
plantar flexion from zero to 45 degrees.  According to the 
examiner, range of motion of the right ankle was normal and 
not additionally affected by pain, fatigue, weakness, lack of 
endurance, or incoordination.  X-rays of the right hip were 
negative.  X-rays of the right ankle showed degenerative 
changes at the medial malleolus.  In regard to a diagnosis 
for the right hip, the examiner stated that there 


was no pathology to render a diagnosis.  The diagnoses for 
the ankles were fracture of the left medial malleolus with 
degenerative arthritis, and right ankle degenerative 
arthritis with slight decreased range of motion.  

Following the examination, in an addendum, the examiner 
stated that the veteran had developed an antalgic gait due to 
his established left ankle fracture, which in turn caused him 
to develop a right ankle strain and that it was as likely as 
not the cause of the right ankle arthritis.    

In a rating decision in October 2002, the RO granted service 
connection for degenerative arthritis of the right ankle, 
secondary to the service-connected left ankle disability, and 
assigned a 10 percent rating under Diagnostic Code 5271. 

VA records show that in February 2003 the veteran was fitted 
with custom arch insoles.  Later that month, it was reported 
that the veteran's left ankle disability caused him to 
overuse his right leg, which in turn caused him to developed 
osteoarthritis in the right ankle and hip.  

On VA examination in September 2003, the examiner noted that 
x-rays of the ankles showed severe degenerative changes in 
the left ankle, mild degenerative changes in the right ankle, 
and possibly early degenerative joint disease of the right 
hip.  The pertinent findings for the left ankle were 
moderately severe hypertrophy of the joint, a 20 degree 
valgus deformity, dorsiflexion from zero to 15 degrees, and 
plantar flexion from zero to 40 degrees.  

For the right ankle, dorsiflexion was from zero to 20 degrees 
and plantar flexion was from zero to 45 degrees.  There was 
no instability of the right ankle. The veteran could stand 
and bear his full weight on each leg, but complained of pain 
in both ankle joints with full weightbearing.  He could 
attempt to squat, but he complained of bilateral ankle pain 
with squatting.  The veteran had difficulty with heel 
walking, and he could toe walk, but complained of bilateral 
ankle pain.  The right hip joint appeared normal.  He 
complained of some tenderness laterally over the joint, but 
no abnormality was palpable.  There was some mild limitation 
of motion of the right hip with forward flexion from zero to 
100 degrees.  The veteran had full abduction from zero to 45 
degrees, full adduction from zero to 25 degrees, full 
internal rotation from zero to 40 degrees, full external 
rotation from zero to 60 degrees, and extension was from zero 
to 30 degrees.  The veteran complained of pain in the 
anterior hip joint with full adduction, as well as internal 
and external rotation of the joint.  

The diagnoses were: (1) old fracture of the left ankle with 
traumatic degenerative joint disease with limitation of 
motion, valgus deformity, mild disuse muscle atrophy of the 
left calf with abnormal gait, and functional loss moderately 
severe secondary to pain and weakness with functional loss 
primarily due to pain, (2) degenerative arthritis of the 
right ankle with functional loss secondary to pain, and (3) 
early degenerative arthritis of the right hip with functional 
loss secondary to pain.     

In a rating decision in October 2003, the RO increased the 
rating for the right ankle to 20 percent.  In that same 
rating decision, the RO granted the service connection for 
degenerative arthritis of the right hip, secondary to the 
service-connected left ankle disability, and assigned a 10 
percent rating under Diagnostic Code 5252. 

In August 2004, the veteran testified that he had chronic 
pain in his right hip and ankles which was aggravated by 
walking and prolonged standing.  

Records of the Social Security Administration (SSA) disclose 
that the veteran was awarded disability benefits for ischemic 
heart disease and osteoarthritis and other disorders.  

On VA examination in December 2004, the veteran complained of 
chronic pain, stiffness, weakness, and instability of the 
ankles.  The physical examination showed that the veteran was 
using a cane to walk and that he had braces on both of his 
ankles.  The veteran walked with a limp of his left leg, and 
he had a very slow gait.  The examiner commented that when 
the braces were taken off, he had to give the veteran support 
because he could not walk without support.  The veteran was 
wearing special orthotic shoes.  

On physical examination of the right ankle, it was not 
swollen or deformed.  The veteran had pain on manipulation of 
the right ankle.  The right ankle dorsiflexion was limited to 
about zero to 12 degrees with pain starting at zero to 10 
degrees, and plantar flexion was from about zero to 30 
degrees with pain starting at zero to 30 degrees.  Repetitive 
use did cause an increase in pain and thereby decreased his 
range of motion by zero to 5 degrees more.  The left ankle 
was deformed and it was swollen about two times compared to 
the right one.  The veteran had gross limitation in range of 
motion of the left ankle, and it also seemed like he had 
ankylosis of his left ankle.  Dorsiflexion of the left ankle 
was about zero to 12 degrees with pain starting at zero to 10 
degrees, and plantar flexion was from zero to 30 degrees, 
with pain starting at zero to 30 degrees.  Repetitive use 
caused an increase in the veteran's pain and thereby 
decreased his range of motion by about 5 degrees more.  

Examination of the right hip showed that he had pain on 
compression.  There was no evidence of right hip swelling or 
deformity.  The veteran had hip pain on walking.  Flexion was 
about zero to 100 degrees with pain starting at around zero 
to 90 degrees.  Extension was about zero to 20 degrees with 
pain starting at around zero to 20 degrees, adduction was 
from zero to 15 degrees with pain at zero to 15 degrees, and 
abduction was from zero to 25 degrees.  The veteran could not 
cross his right leg on his left leg.  External rotation was 
about zero to 45 degrees with pain starting at zero to 40 
degrees, and internal rotation was about zero to 30 degrees 
with pain starting at zero to 25 degrees.  The examiner noted 
that although he did not perform repetitive motion because of 
the veteran's pain, he estimated that if the veteran was able 
to do repetitive motion, it would have decreased his range of 
motion by about zero to 5 degrees more because of pain.  The 
examiner stated that x-rays showed severe osteoarthritis of 
the left ankle, mild degenerative changes of the right ankle, 
and a normal hip.  The diagnoses were post-traumatic 
arthritis of the 
left ankle with limitation in function because of pain; 
degenerative joint disease of the right ankle with limitation 
in function because of pain; and chronic strain of the right 
hip with limitation in function because of pain.    



II. Rating Criteria 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

The veteran's service-connected ankle disabilities are 
evaluated under Diagnostic Codes 5010-5271.  

Under Diagnostic Code 5010, arthritis substantiated by X-ray 
findings is rated as degenerative arthritis under Diagnostic 
Code 5003.  Under Diagnostic Code 5003, arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  

Under Diagnostic Code 5271, moderate limitation of motion of 
an ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2006).  

Normal ranges of ankle motions are zero to 20 degrees for 
dorsiflexion, and zero to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II.

The veteran's service-connected ankle disabilities may also 
be rated under Diagnostic Code 5270 which pertains to 
ankylosis of the ankle.  Under Diagnostic Code 5270, 
ankylosis of either ankle warrants a 20 percent evaluation if 
the ankle is fixed in plantar flexion at an angle of less 
than 30 degrees.  A 30 percent evaluation requires that the 
ankle be fixed in plantar flexion at an angle between 30 
degrees and 40 degrees or in dorsiflexion at an angle between 
zero and 10 degrees.  Ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion, or 
eversion deformity, warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2006).  

The veteran's service-connected right hip disability is rated 
under Diagnostic Code 5252.  Under Diagnostic Code 5252, when 
flexion of the thigh is limited to 45 degrees, a 10 percent 
rating is warranted.  When flexion is limited to 30 degrees, 
a 20 percent rating is warranted.  When flexion is limited to 
20 degrees, a 30 percent rating is warranted.  When flexion 
is limited to 10 degrees, a 40 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2006).    

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  
38 C.F.R. § 4.71, Plate II.  

When rating a disability of the musculoskeletal system, pain, 
functional loss due to pain, weakened movement, and 
fatigability are factors to be considered.  38 C.F.R. §§ 
4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).

III. Analysis

The veteran maintains that his current ratings are not high 
enough because of constant pain in his ankles and right hip, 
and that the pain is aggravated by walking and prolonged 
standing.  The veteran has submitted numerous lay statements 
from his wife and friends in support of his contentions that 
he has chronic pain in his ankles and right hip.  While lay 
statements are considered to be competent evidence when 
describing symptoms, the symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 495 (1992).    

Left Ankle

The left ankle is currently rated 20 percent disabling under 
Diagnostic Code 5271, which is the maximum rating under this 
Diagnostic Code.

The record shows that on the most recent VA examination in 
December 2004, the examiner noted that the left ankle was 
deformed and was swollen about two times compared to the 
right ankle.  Moreover, the veteran had severe limitation of 
motion with dorsiflexion of the left ankle from about zero to 
12 degrees with pain starting at zero to 10 degrees, and 
plantar flexion was from zero to 30 degrees with pain 
starting at zero to 30 degrees.  Furthermore, the examiner 
stated that it seemed like the veteran had ankylosis of the 
left ankle.  

In light of the above, the Board finds that the current 
degree of functional impairment resulting from the fracture 
of the left ankle, when viewed in conjunction with the 
factors set forth in 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 
more nearly approximates the criteria of ankylosis of the 
ankle in dorsiflexion at an angle between zero and 10 
degrees, warranting a 30 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270, applying 38 C.F.R. § 4.7.    

A rating higher than 30 percent is not warranted because the 
findings do not more nearly approximate or equate to 
ankylosis of plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity.  

Right Ankle Disability

Since the veteran disagreed with the initial rating following 
the initial grant of service connection, the Board will 
consider whether separate ratings may be assigned for 
separate periods of time based on the fact found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119 (1999).     

For the period of time from July 29, 2002,  to April 23, 
2003, although the veteran had normal range of motion of the 
right ankle, as shown in the October 2002 VA examination 
report, he also had complaints of right ankle pain and 
weakness, including painful motion.  While painful motion was 
not expressed in terms of limitation of motion, painful 
motion combined with weakness must be regarded as disabling.  
Therefore during the period from July 29, 2002, to April 23, 
2003, the veteran's functional loss equated to moderate 
limitation of motion, which was properly rated as 10 percent 
disabling under Diagnostic Code 5271.  In the absence of 
objective findings of marked limitation of motion during the 
period from July 29, 2002, to April 23, 2003, a rating higher 
than 10 percent under Diagnostic Code 5271 was not warranted.  

Since April 24, 2003, the RO has assigned a 20 percent rating 
under Diagnostic Code 5271.  The 20 percent rating is the 
maximum rating under this Diagnostic Code.  

The Board has considered the possibility of a rating higher 
than 20 percent under another potentially applicable 
diagnostic code.  In this case, Diagnostic Code 5270, which 
provides a 30 percent rating for ankylosis of the ankle in 
plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between zero and 10 degrees.  However, as 
ankylosis of the right ankle is not shown, a rating higher 
than 20 percent from April 24, 2003 is not warranted.   

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Right Hip

Since the veteran disagreed with the initial rating following 
the initial grant of service connection for the right hip, 
the Board will consider whether separate ratings may be 
assigned for separate periods of time based on the fact 
found, a practice known as "staged ratings."  Fenderson, 12 
Vet. App. at 119.

On review of the examination reports in October 2002, 
September 2003, and December 2004, flexion of the right hip 
has consistently been shown to be at least to 100 degrees.  
In October 2002, the veteran had normal right hip range of 
motion with flexion to 125 degrees, and in September 2003 and 
December 2004, flexion of the right hip was to 100 degrees.  
Because the findings demonstrates that, even at its worse, 
flexion of the right hip does not more nearly approximate or 
equate to flexion limited to 30 degrees, which is the 
criterion for the next higher rating, 20 percent, under 
Diagnostic Code 5252, a higher rating is not warranted. 

Next, the Board will consider whether a higher rating may be 
assigned on account of functional loss due to pain and other 
factors.  Even though the veteran has pain, consideration of 
38 C.F.R. §§ 4.40, 4.45 does not lead the Board to conclude 
that the current functional loss equates to more than the 
level of disability contemplated by the 10 percent rating 
already assigned.  In December 2004, the VA examiner noted 
that if the veteran was able to do repetitive motion, it 
would have only decreased his range of motion by about 5 
degrees more because of pain.  Thus, given that the veteran's 
right hip disability is not productive of limitation of 
flexion to 30 degrees, and taking into account the veteran's 
pain with range of motion, the Board concludes that his right 
hip symptomatology more closely resembles the criteria for a 
10 percent rating of the right hip than it does a higher 
rating under Diagnostic Code 5252.  Therefore, the veteran is 
not entitled to an initial rating higher than 10 percent 
under Diagnostic Code 5252.    

On the basis of the findings on all the VA examinations, a 
higher rating is not warranted under any diagnostic code used 
to evaluate the hip for any period since service connection 
was granted.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
initial rating higher than 10 percent for degenerative 
arthritis of the right hip, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

ORDER

A 30 percent rating for the residuals of a left ankle 
fracture with degenerative joint disease is granted, subject 
to the laws governing payment of monetary benefits. 

An initial rating higher than 10 percent for degenerative 
arthritis of the right ankle from July 29, 2002, to April 23, 
2003, is denied.  And an initial rating higher than 20 
percent for degenerative arthritis of the right ankle from 
April 24, 2003, is denied.   

An initial rating higher than 10 percent for degenerative 
arthritis of the right hip is denied.
REMAND

In accordance with the Board's remand in November 2004, the 
RO furnished the veteran a statement of the case in August 
2006 on the issue of total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 

In a statement in lieu of VA Form 646, the veteran's 
representative, Disabled American Veterans, referred to the 
TDIU claim as being on appeal.  The Board construes the 
aforementioned statement as a timely substantive appeal.  
38 C.F.R. §§ 20.202 (substantive appeal), 20.300 (place of 
filing), 20.301 (who can file), 20.302 (time limit for 
filing) (2006).  

In the rating decision in August 2004, the RO denied the TDIU 
claim because the combined disability rating of 50 percent 
did not meet the minimum percentage requirements for 
consideration of a schedular total disability rating.  With 
the grant of a 30 percent rating for residuals of the left 
ankle fracture, the combined rating is now 60 percent, which 
does meet the percentage requirements for a schedular total 
disability rating with disabilities of both lower extremities 
for the purpose of one 60 percent disability. 

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with  required 
by Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2. Adjudicate the claim for a total 
disability rating under 38 C.F.R. § 4.16, 
in light of the combined rating of 60 
percent.  If the claim is denied, furnish 
the veteran a supplemental statement of 
the case and then return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


